Citation Nr: 1404339	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability. 

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for thin blood.

6.  Entitlement to service connection for status post bilateral total knee replacement.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for blood clots in the lungs.  

9.  Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Veteran had active service from November 1956 to November 1958. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Board remanded the matters to the RO for additional development.  In January 2013, the Board granted service connection for tinnitus and denied service connection for a dental disability.  The issues of service connection for disability of the liver, bilateral legs, heart, and eyes, along with the issues of service connection for cancer, thin blood, status post bilateral total knee replacement, blood clots in the lungs, and bilateral hearing loss were remanded for additional development.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in May 2011.  A transcript of the hearing is associated with the record. 

The issues of service connection for disability of the liver, bilateral legs, heart, and eyes, along with the issues of service connection for cancer, thin blood, status post bilateral total knee replacement, and blood clots in the lungs being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, service connection for bilateral hearing loss was granted.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In December 2013, prior to the promulgation of a decision in the appeal, service connection for bilateral hearing loss was granted.  The benefit sought on appeal has been granted.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal.  Dismissal is warranted.


ORDER

The appeal with respect to service connection for bilateral hearing loss is dismissed. 


REMAND

The National Personnel Records Center (NPRC) informed the RO that the Veteran's service records were likely destroyed in a fire that occurred in 1973.  In January 2013, the case was remanded for an attempt to obtain the Veteran's clinical (inpatient) records for the period 1957 to 1958 from the U.S. Air Force (USAF) Hospital, Wiesbaden, Germany, from alternate sources, including Clinical Record Libraries for that hospital. 

As reflected in the remand, the National Archives and Records Administration's (NARA) website notes that hospitals with Clinical Record Libraries typically maintain records longer than hospitals without such libraries.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.  NARA notes Patients treated in the mid-1950s at hospitals with such libraries, may have clinical records which were not filed in the Official Military Personnel File (OMPF).  Records for listed Army hospitals may still be available, even if the service member's OMPF was destroyed in the 1973 fire.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  Among the hospitals listed by NARA is the USAF Hospital, Wiesbaden, Germany. 

In April 2013, the Personnel Information Exchange System (PIES) suggested a "M05 request."  According to the NPRC, request code M05 is for requests for fire-related Army veteran records.  In December 2013, the response to the May 2013 MO5 request was "SEARCHED REQUESTED UNIT FROM <<01/01/1957>> TO <<03/31/1957>>.  NO REMARKS FOUND.  MOST ARMY CLINCIALS PRIOR TO 1960 WERE FILED WITH STRS IN THE OMPF, WHICH APPPEARS LOST IN THE 1973 FIRE.>>"  

There is no indication that an attempt was made to obtain the records directly from alternate sources, to include Clinical Record Libraries for the (USAF) Hospital, Wiesbaden, Germany.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service treatment records from alternate sources, to include the Clinical Record Libraries for the USAF Hospital, Wiesbaden, Germany, and make additional PIES requests for the service treatment records for the period from April 1957 to 1958.  All efforts in this respect must be documented in the claim file.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


